Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 8, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149180(62)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  FEDERAL INSURANCE DEPOSIT
  CORPORATION, as Receiver for
  WARREN BANK,
            Plaintiff-Appellee,
                                                                    SC: 149180
  v                                                                 COA: 311277
                                                                    Macomb CC: 2009-004273-CK
  MICHAEL TORRES,
             Defendant-Appellant.
  _________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing a reply is GRANTED. The reply will be accepted as timely if filed on or before
  July 11, 2014.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 8, 2014
                                                                               Clerk